Exhibit 10.6

 

STOCK ISSUANCE, ASSUMPTION AND RELEASE AGREEMENT

 

THIS STOCK ISSUANCE, ASSUMPTION AND RELEASE AGREEMENT (the “Agreement”) is made
as of the 17th day of August, 2007, by and among GREENS WORLDWIDE INCORPORATED,
an Arizona corporation (the “GRWW”), AIR BROOK AIRPORT EXPRESS, INC., a Delaware
corporation (“ARBK”), and AJW PARTNERS, LLC, a Delaware limited liability
company (“AJW Partners”), AJW OFFSHORE, LTD., a Caymans Island corporation (“AJW
Offshore”), AJW QUALIFIED PARTNERS, LLC, a New York limited liability company
(“AJW Qualified Partners”), and NEW MILLENNIUM CAPITAL PARTNERS, II, LLC, a New
York limited liability company (“New Millennium” and together with AJW Partners,
AJW Offshore and AJW Qualified Partners, “NIR”).

 

 

R E C I T A L S:

 

A.           GRWW and NIR entered into a Securities Purchase Agreement (the
“Purchase Agreement”), dated as of March 22, 2007. The transactions contemplated
by the Purchase Agreement resulted in a new funding of $625,000 into GRWW and a
restructuring of GRWW’s relationship with NIR. GRWW, NIR and certain affiliates
of NIR also entered into a Release Agreement, dated as of March 22, 2007, under
which the parties agreed to terminate any prior agreements among the parties and
to release the other parties from any potential claims.

 

B.           The Purchase Agreement provided for the sale by GRWW to NIR of
callable secured convertible notes with an aggregate face amount of $7,807,500,
including interest (the “Existing Notes”), due on March 22, 2010 and convertible
into common stock, no par value, of GRWW (“GRWW Common Stock”) at a 75% discount
to the then current fair market value of GRWW’s common stock as defined in the
Existing Notes. In addition, the Purchase Agreement provided for the issuance by
GRWW to NIR of warrants to purchase 40,000,000 shares of GRWW Common Stock (the
“Existing Warrants”).

 

C.            In exchange for the issuance of 390,000 shares (the “Preferred
Shares”) of Series A preferred stock, $10.00 par value per share, of GRWW (“GRWW
Series A Stock”) having the rights set forth herein, ARBK desires to assume 50%
of GRWW’s indebtedness to NIR evidenced by the Existing Notes (the “Assumed
Debt”).

 

D.            NIR consents to ARBK’s assumption of the Assumed Debt and agrees
to release GRWW from any and all of its obligations relating to the Assumed Debt
on the terms and conditions set forth herein.

 

E.         NIR desires to surrender to GRWW for cancellation the Existing
Warrants in exchange for the issuance by GRWW of warrants to purchase 20,000,000
shares of GRWW Common Stock in the aggregate (the “New Warrants”).

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged by
the parties, the parties agree as follows:

 

--------------------------------------------------------------------------------



1.           Assumption of Debt. ARBK hereby assumes the Assumed Debt in
exchange for the Preferred Shares. NIR hereby consents to the assumption of the
Assumed Debt to ARBK.

 

2.           Release. NIR hereby releases GRWW from its obligations relating to
the Assumed Debt in consideration for those callable secured convertible notes
in the aggregate principal amount of $3,903,750 issued by ARBK, in the form of
attached Exhibit A, and those callable secured convertible notes in the
aggregate principal amount of $3,903,750 issued by GRWW, in the form of attached
Exhibit B. The parties acknowledge that NIR modified its organizational
structure as of June 30, 2007, and agree that the callable secured convertible
notes shall be issued to the following entities in accordance with the following
percentages: AJW Master Feed, Ltd., a Cayman Islands corporation (90.9%); AJW
Partners (8.8%); and New Millennium (0.3%).

 

3.           Warrants. At the closing hereof, NIR shall surrender to GRWW for
cancellation the Existing Warrants, and GRWW shall deliver to NIR the New
Warrants, in the form of attached Exhibit C. The parties agree that the New
Warrants shall be issued to the entities and in accordance with the percentages
identified in the last sentence of Section 2.

 

4.           GRWW Series A Stock. The GRWW Series A Stock shall have the rights,
preferences, privileges and restrictions set forth in the Certificate of
Designation attached as Exhibit D, which shall include, without limitation:

 

(i)          The GRWW Series A Stock shall have no liquidation preference.

 

(ii)         The holders of the GRWW Series A Stock, voting as separate class,
shall have the right to elect at least one half of the members of the Board of
Directors of GRWW at any time, plus one more member, and shall vote on an as
converted basis with the holders of GRWW Common Stock on all matters placed
before the holders of GRWW Common Stock.

 

(iii)        GRWW shall not, without first obtaining the affirmative vote or the
written consent of the holders of the GRWW Series A Stock, take any of the
following actions (whether by merger, consolidation or otherwise):

 

(A)        effect the sale, lease, license or other disposition of all or
substantially all of GRWW’s assets, or which results in the holders of GRWW’s
capital stock prior to the transaction owning less than 50% of the voting power
of GRWW’s capital stock after the transaction;

 

(B)        authorize any merger, consolidation or share exchange between GRWW
and another entity;

 

(C)        authorize the voluntary or involuntary liquidation, dissolution or
winding up of GRWW or its business; or

 

 

- 2 -

 

--------------------------------------------------------------------------------



(D)       issue any new shares of GRWW Series A Stock or securities convertible
into or exercisable for GRWW Series A Stock.

 

(iv)        Each share of GRWW Series A Stock shall convert into 640 shares of
GRWW Common Stock and shall have standard anti-dilution rights as provided in
the GRWW articles of incorporation.

 

5.           Representations and Warranties of ARBK. ARBK represents and
warrants as follows:

(a)          Investment Purpose. As of the date hereof, ARBK is purchasing the
Preferred Shares and the shares of GRWW Common Stock issuable upon conversion of
the Preferred Shares (the “Conversion Shares”) (the Preferred Shares and the
Conversion Shares, the “Securities”) for its own account and not with a present
view towards the public sale or distribution thereof, except pursuant to sales
registered or exempted from registration under the Securities Act of 1933, as
amended (the “1933 Act”); provided, however, that by making the representations
herein, ARBK does not agree to hold any of the Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to a registration statement or an exemption
under the 1933 Act. ARBK recognizes and understands the current articles of
incorporation of GRWW do not authorize a sufficient number of shares of GRWW
Common Stock to allow it to convert any of the Preferred Shares, which can only
be authorized by holders of GRWW Common Stock in a meeting of shareholders that
is not currently scheduled. Accordingly, ARBK recognizes that until this occurs,
it has no right to convert any of the Preferred Shares to GRWW Common Stock.

(b)          Accredited Investor Status. ARBK is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D (an “Accredited Investor”).

(c)          Reliance on Exemptions. ARBK understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that GRWW is relying upon the truth and accuracy of, and ARBK’s compliance with,
the representations, warranties, agreements, acknowledgments and understandings
of ARBK set forth herein in order to determine the availability of such
exemptions and the eligibility of ARBK to acquire the Securities.

(d)          Information. ARBK and its advisors, if any, have been, and for so
long as the Securities remain outstanding will continue to be, furnished with
all materials relating to the business, finances and operations of GRWW which
have been requested by ARBK or its advisors. ARBK and its advisors, if any, have
been, and for so long as the Securities remain outstanding will continue to be,
afforded the opportunity to ask questions of GRWW. Notwithstanding the
foregoing, GRWW has not disclosed to ARBK any material nonpublic information and
will not disclose such information unless such information is disclosed to the
public prior to or promptly following such disclosure to ARBK. ARBK understands
that its investment in the Securities involves a significant degree of risk.
ARBK is not aware of any facts that may constitute a breach of any of its
representations and warranties made herein.

 

 

- 3 -

 

--------------------------------------------------------------------------------



(e)          Governmental Review. ARBK understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Securities.

(f)           Transfer or Re-sale. ARBK understands that (i) the sale or re-sale
of the Securities has not been and is not being registered under the 1933 Act or
any applicable state securities laws, and the Securities may not be transferred
unless (a) the Securities are sold pursuant to an effective registration
statement under the 1933 Act, (b) ARBK shall have delivered to GRWW an opinion
of counsel reasonably acceptable to GRWW and its counsel that shall be in form,
substance and scope customary for opinions of counsel in comparable transactions
to the effect that the Securities to be sold or transferred may be sold or
transferred pursuant to an exemption from such registration, which opinion shall
be accepted by GRWW, (c)the Securities are sold or transferred to an “affiliate”
(as defined in Rule 144 promulgated under the 1933 Act (or a successor rule)
(“Rule 144”)) of ARBK who agrees to sell or otherwise transfer the Securities
only in accordance with this Section 5(f) and who is an Accredited Investor,
(d) the Securities are sold pursuant to Rule 144, or (e) the Securities are sold
pursuant to Regulation S under the 1933 Act (or a successor rule) (“Regulation
S”), and ARBK shall have delivered to GRWW an opinion of counsel reasonably
acceptable to GRWW and its counsel that shall be in form, substance and scope
customary for opinions of counsel in corporate transactions, which opinion shall
be accepted by GRWW; (ii) any sale of such Securities made in reliance on Rule
144 may be made only in accordance with the terms of said Rule and further, if
said Rule is not applicable, any re-sale of such Securities under circumstances
in which the seller (or the person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither GRWW nor any other person
is under any obligation to register such Securities under the 1933 Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder. Notwithstanding the foregoing or anything else contained
herein to the contrary, the Securities may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement.

(g)          Legends. ARBK understands that the Securities will bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for such Securities):

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended. The securities may not be sold,
transferred or assigned in the absence of an effective registration statement
for the securities under said Act, or an opinion of counsel, in form, substance
and scope customary for opinions of counsel in comparable transactions, that
registration is not required under said Act or unless sold pursuant to Rule 144
or Regulation S under said Act.”

 

The legend set forth above shall be removed and GRWW shall issue a certificate
without such legend to the holder of any Security upon which it is stamped, if,
unless otherwise

 

 

- 4 -

 

--------------------------------------------------------------------------------



required by applicable state securities laws, (a) such Security is registered
for sale under an effective registration statement filed under the 1933 Act or
otherwise may be sold pursuant to Rule 144 or Regulation S without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, or (b) such holder provides GRWW with an opinion of
counsel, in form, substance and scope customary for opinions of counsel in
comparable transactions, which opinion shall be reasonably acceptable to GRWW’s
counsel, to the effect that a public sale or transfer of such Security may be
made without registration under the 1933 Act, which opinion shall be accepted by
GRWW so that the sale or transfer is effected or (c) such holder provides GRWW
with reasonable assurances that such Security can be sold pursuant to Rule 144
or Regulation S. ARBK agrees to sell all Securities, including those represented
by a certificate(s) from which the legend has been removed, in compliance with
applicable prospectus delivery requirements, if any.

 

6.           Transition.        GRWW agrees to cooperate with ARBK to effectuate
a clear transition of all control of corporate matters to ARBK after closing.

 

7.           Mutual Releases.          On or before the execution of this
Agreement, Tom Kidd, on the one hand, and Bill Conwell, Vera Harrell, and Bob
Marshburn on the other, will enter into the Mutual Release Agreement, a copy of
which is attached as Exhibit E.

 

8.           Appointment of GRWW Board; Resignations. Each of Bill Conwell, Vera
Harrell, and Bob Marshburn shall resign as members of the GRWW board of
directors as of the time of execution of this Agreement and the holders of GRWW
Series A Stock shall have appointed Tom Kidd as the sole director of GRWW.

 

9.           Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
parties. No waiver by any party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

 

10.         Applicable Law. Notwithstanding the place where this Agreement may
be executed, all of the terms and provisions and validity of this Agreement
shall be governed by and construed in accordance with the internal laws of the
Commonwealth of Virginia without reference to the conflict of law principles
thereof.

 

11.         Entire Agreement. This Agreement and the Exhibits hereto and the
other documents delivered hereunder constitute the full and entire understanding
and agreement among the parties with regard to the subjects hereof and thereof,
and supersede all prior agreements, understandings, inducements or conditions,
express or implied, oral or written, relating to the subject matter hereof. The
express terms hereof control and supersede any course of performance and/or
usage of trade inconsistent with any of the terms hereof.

 

12.         Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties named herein and their respective successors
and permitted

 

 

- 5 -

 

--------------------------------------------------------------------------------



assigns. No party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party.

 

13.         Notices. All notices, consents and other communications hereunder
shall be in writing and shall be deemed to have been duly given (a) on the
business day (or the next succeeding business day if the date of delivery is not
a business day) when delivered by hand or by Federal Express, UPS or a similar
commercial overnight courier with provisions for a receipt; (b) five days after
being deposited in any postage prepaid, registered or certified mail; or (c) on
the business day (or the next succeeding business day if the date of delivery is
not a business day) when successfully transmitted by facsimile (with a
confirming copy of such communication to be sent as provided in clauses (a) or
(b) above), to the receiving party at the address or facsimile number set forth
below (or at such other address or facsimile number for a party as shall be
specified by like notice); provided, however, that any notice of change of
address or facsimile number shall be effective only upon receipt:

 

 

(a)

if to GRWW, to:

 

Greens Worldwide Incorporated

__________________

__________________

Telephone:

Facsimile:

Attention: ___________

 

 

(b)

if to ARBK, to:

 

Air Brook Airport Express, Inc.

__________________

__________________

Telephone:

Facsimile:

Attention: ___________

 

 

(c)

if to NIR, to:

 

 

1044 Northern Boulevard

 

Suite 302

 

Roslyn, New York 11576

 

Attention: _____________

 

Telephone: (516) 739-7110

 

Facsimile: (516) 739-7115

 

 

 

- 6 -

 

--------------------------------------------------------------------------------



14.         Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction

 

15.         Execution: Counterparts and Facsimile. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or electronic mail shall be as effective as delivery of a
manually executed counterpart of this Agreement.

 

16.         Gender; Tense; Number. Where appropriate to the context, pronouns of
other terms expressed in one number or gender will be deemed to include all
other numbers or genders. The use of a word in one tense will include the other
tenses, where appropriate to the context.

 

 

[SIGNATURES TO FOLLOW]

 

 

- 7 -

 

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the undersigned have caused this Stock
Issuance, Assumption and Release Agreement to be duly executed as of the date
first above written.

 

GREENS WORLDWIDE INCORPORATED

 

 

By: _______________________________

 

Bob Marshburn, Vice President

 

 

AIR BROOK AIRPORT EXRESS, INC.

 

 

By: _______________________________

 

R. Thomas Kidd, CEO

 

 

AJW PARTNERS, LLC

 

 

By: SMS Group, LLC

 

 

By: ______________________________

 

Corey S. Ribotsky, Manager

 

 

AJW OFFSHORE, LTD.

 

By: First Street Manager II, LLC

 

 

By: ______________________________

 

Corey S. Ribotsky, Manager

 

 

AJW QUALIFIED PARTNERS, LLC

 

By: AJW Manager, LLC

 

 

By: ______________________________

 

Corey S. Ribotsky, Manager

 

 

--------------------------------------------------------------------------------



 

NEW MILLENNIUM CAPITAL PARTNERS II, LLC

 

By: First Street Manager II, LLC

 

 

By: ______________________________

 

Corey S. Ribotsky, Manager

 

 

 

 

 

- 9 -

 

 